Case 8:19-cv-01275-MSS-AAS Document 58 Filed 09/15/20 Page 1 of 4 PageID 602




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

TIBBETTS LUMBER CO., LLC,

      Plaintiff,
v.                                                Case No. 8:19-cv-1275-T-35AAS

AMERISURE MUTUAL INSURANCE
COMPANY,

      Defendant.
______________________________________/

                                      ORDER

      Tibbetts Lumber Co., LLC (Tibbetts) moves to compel certain discovery

responses. (Doc. 47). Amerisure Mutual Insurance Company (Amerisure) opposes

Tibbett’s motion. (Doc. 49). Amerisure moves for a protective order and to stay

discovery. (Doc. 50). Tibbetts opposes Amerisure’s motion. (Doc. 51).

      The court held a hearing on the parties’ motions. (Doc. 57). As stated at the

hearing,

      (1)    Amerisure’s motion for protective order and to stay discovery (Doc. 50)

is DENIED. Amerisure argues that discovery of an insurer’s claims files and policies

is not permitted. Tibbetts alleges Amerisure did not properly investigate Tibbetts’

workers’ compensation claims under the parties’ contract. Tibbetts seeks information

related to how Amerisure handled Tibbetts’ employees’ workers’ compensation claims

to determine how it investigates these claims. Amerisure’s claims files and policies

for investigating workers’ compensation claims are within the scope of discovery.
                                        1
Case 8:19-cv-01275-MSS-AAS Document 58 Filed 09/15/20 Page 2 of 4 PageID 603




Amerisure has not demonstrated that a protective order is appropriate. Likewise,

Amerisure’s failed to establish that its pending motion for summary judgment

warrants staying discovery.

      (2)    Tibbetts’ motion to compel (Doc. 47) is GRANTED in part and

DENIED in part.

             (a)   As agreed by the parties, the “Relevant Period” is from January

2011 through December 2018.

             (b)   The motion to compel an answer to interrogatory no. 2 is granted

to the extent that Amerisure must list the names and claims for the four Tibbetts’

employees Tibbetts previously identified to Amerisure as exemplars. Amerisure must

also list the names only for the remaining one hundred forty-seven workers’

compensation claimants employed by Tibbetts.

             (c)   The motion to compel an answer to interrogatory no. 3 is granted

to the extent that Amerisure must provide a list of the names of workers’

compensation claimants employed by Tibbetts for whom Amerisure denied claims.

             (d)   The motion to compel answers to interrogatory nos. 4 and 5 is

denied.

             (e)   The motion to compel an answer to interrogatory no. 6 is granted

to the extent it seeks identification of the Amerisure employees assigned to

investigate the workers’ compensation claims of the four Tibbetts’ employees Tibbetts

identified to Amerisure as exemplars.

                                         2
Case 8:19-cv-01275-MSS-AAS Document 58 Filed 09/15/20 Page 3 of 4 PageID 604




             (f)   The motion to compel an answer to interrogatory no. 7 is granted

to the extent Amerisure must list every workers’ compensation claim associated with

a Tibbetts’ employee in which medical records that predate the workers’

compensation claimant’s alleged date of injury were requested by Amerisure.

             (g)   The motion to compel an answer to interrogatory no. 11 is denied.

             (h)   The motion to compel an answer to interrogatory nos. 13 and 14

is denied.

             (i)   The motion to compel an answer to interrogatory no. 15 is granted

to the extent that Amerisure must provide a list of any “Special Investigations Unit”

employees involved in Amerisure’s handling of the one hundred fifty-one workers’

compensation claimants employed by Tibbetts. The list also must identify the

claimant and the nature of the claim.

             (j)   The motion to compel an answer to interrogatory no. 18 is denied.

             (k)   The motion to compel an answer to interrogatory no. 19 is granted

as limited to Amerisure identifying every instance in which Amerisure reported a

situation regarding a Tibbetts employee’s workers’ compensation fraud to a Florida

government authority.

             (l)   The motion to compel an answer interrogatory no. 20 is denied.

             (m)   The motion to compel the production of documents responsive to

requests for production nos. 1, 2, 4, and 5 are denied without prejudice to Tibbetts

making more specific and narrower requests.

                                         3
Case 8:19-cv-01275-MSS-AAS Document 58 Filed 09/15/20 Page 4 of 4 PageID 605




              (n)   The motion to compel the production of documents responsive to

request for production no. 6 is granted.

              (o)   The motion to compel the production of documents responsive to

requests for production nos. 8, 9, 13, and 14 is granted as to any written policies and

procedures.

              (p)   Amerisure must revise its privilege log to include the purpose and

the subject of the allegedly privileged documents.

      (3)     Tibbett’s request for attorney’s fees and costs is denied. See Fed. R. Civ.

P. 37(a)(5)(C).

      ORDERED in Tampa, Florida on September 15, 2020.




                                            4
